Citation Nr: 1608029	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to February 1980, which includes service in the Republic of Vietnam.  He died in April 2007 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Montgomery, Alabama currently has jurisdiction over this matter.

The appellant testified before the undersigned at an October 2014 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

The Board notes that the appellant was represented by the Alabama Department of Veterans Affairs at her October 2014 hearing.  However, a completed power of attorney form (VA Form 21-22) dated in August 2010 is in the file that appoints the American Legion as the appellant's representative.  Although the file contains two copies of VA Form 21-22 dated in August 2011 that appoint the Alabama Department of Veterans Affairs as her representative, these forms are not signed by the appellant.  In a January 2016 letter, the Board notified the appellant of her right to representation, requested that she clarify her choice of representation, and notified her that if a response was not received within 30 days her appeal would be adjudicated with the assumption that she wished to be represented by the American Legion.  The letter was sent to the appellant's address of record and was not returned as undeliverable.  The appellant did not respond to the January 2016 letter. Thus, the American Legion remains the appellant's duly appointed representative at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in April 2007.  His death certificate lists the immediate cause of his death as chronic obstructive pulmonary disease (COPD).  Atrial fibrillation is also listed as a significant condition that contributed to death, but did not result in the underlying cause of death.  The appellant contends that the Veteran's fatal atrial fibrillation was caused by his presumed exposure to herbicides in Vietnam.

In July 2011, a VA physician reviewed the Veteran's file and opined that his atrial fibrillation was not caused by or a result of ischemic heart disease.  He reasoned that there were no VA or private treatment records in the file, but that atrial fibrillation was not caused by ischemic heart disease.  Rather, it was an alteration of the electrical system of the heart.  Thus, based on a review of the Veteran's death certificate and the physician's clinical experience and expertise, the Veteran's atrial fibrillation was not caused by or a result of ischemic heart disease and did not contribute to the Veteran's death.

A new opinion is necessary upon remand, because the July 2011 physician did not provide any opinions as to whether the Veteran's fatal COPD and atrial fibrillation were directly related to service.  In this regard, service treatment records include reports of treatment for potential lung and cardiac problems.

Moreover, the Veteran's death certificate indicates that he died at Southeast Alabama Medical Center.  Also, the appellant reported during the October 2014 hearing that the Veteran had received relevant treatment from Dr. Stokes.  There are no treatment records from these providers currently in the file.  Thus, a remand is also necessary to attempt to obtain any relevant treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify the name and location of any VA or private medical facility where the Veteran received treatment for a lung disease and a cardiac disability, to include the dates of any such treatment. 

The appellant shall specifically be asked to complete authorizations for VA to obtain all records of the Veteran's treatment for a lung disease and a cardiac disability from Southeast Alabama Medical Center (see the Veteran's death certificate), Dr. Stokes (see page 3 of the hearing transcript), and from any other sufficiently identified private treatment provider. 

2.  Obtain all VA records of treatment from any sufficiently identified VA facility dated from February 1980 through April 2007.

3.  Then, all relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the cause of the Veteran's death.
The opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal COPD had its onset in service, is related to his presumed exposure to herbicides in service, is related to his lung symptoms in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal atrial fibrillation had its onset in service, is related to his presumed exposure to herbicides in service, is related to his cardiac symptoms in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the opinion provider must acknowledge and comment on the Veteran's presumed exposure to herbicides in service in Vietnam, all instances of treatment for lung and cardiac problems in his service treatment records (including the November 1961, June 1963, March 1965, June 1966, October and November 1967, and May 1977 instances of treatment for chest pain/tightness, a cough, upper respiratory infections, and bronchitis and a potentially abnormal March 1975 electrocardiogram), and the appellant's report during the October 2014 hearing that the Veteran had experienced chest pains ever since the 1970s (see pages 2-3 of the hearing transcript).

A complete rationale shall be given for all opinions and conclusions expressed.

4.  After completion of the above development, readjudicate the claim.  If the full benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



